DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 15/890,483 filed 02/07/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 04/21/2021 via a request for continued examination, which replace all prior or other submitted versions of the claims.
	- Claims 3, 4, 7, 8, 11, 12, 17, 18 are marked as cancelled.
-Claims 1-2, 5-6, 9-10, 13-16, 19-20 are pending.
-Claims 1-2, 5-6, 9-10, 13-16, 19-20 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Rejection of Independent claims 1, 6, 10, 15, pending dependent claims, and Conclusion sections have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.
	Applicant presents its arguments utilizing Claim 1 as an example to address independent claims 6, 10, 15, and Examiner respectfully contends that the combination of the  Schultz et al. (US-20150148964-A1), Taylor et. al (US-20070288629-A2), Nolan et. al (US-20170187642 A1), and Bowes (US-10425297-B1) utilized the USC 103 rejection of Claim 1 in the current office action discloses the limitations of Claim 1 as currently amended and presented by applicant. 
Applicant in its remarks presents the following pertaining to the Schultz and Taylor references:

A.	“Schultz does not modify sensor polling because Schultz describes buffering data within the HVAC controller 18 and reducing message latency rather than modifying the collection rate of data” – applicants remarks Page 8 (lines 2-4).
In response to Applicant’s remarks for item A, the Examiner respectfully contends, as noted the Claim 1 rejection presented in this office action that, Schulz discloses a HVAC controller that is a unit with integrated sensors (Schultz - ¶0034 (lines 1-5) HVAC controller 18 ..includes one or more sensors .., a temperature sensor, a humidity sensor, an occupancy sensor, a proximity sensor, and/or the like including an internal temperature sensor (Note: HVAC controller has sensor functionality), 
and when the HVAC controller is polled by the web server (Schultz - ¶0030 (lines 1-20) HVAC controller programmed to response to the web server 66 when it is polled by the web server 66 over a network)
 sensors integrated within HVAC are also polled (¶0047 (lines 6-14, 15-32) virtual user interface 108..an app .. on a user's remote device for remotely interacting with the HVAC controller 18 to change temperature set points, humidity set points, etc,,.. changes  to associated control algorithm, which the web server transmits ..over the second network ..to the HVAC controller 18 and stored in the memory 72 for execution, and furthermore the user may observe the effect of their input via the user interface 108 of the HVAC controller 18, whereby when user is near the HVAC controller 18, user ..experience a lower message latency).  
The examiner respectfully contends and notes, that when the user changes control set points on the remote virtual HVAC interface in association with at least HVAC controller integrated sensor data such as temperature and humidity, the user is disclosed to observe the effect of the users input set point changes subject to the polling rates, which can be varied based upon the users proximity to the HVAC controller,  and so the integrated sensors are also being polled to enable effecting observation by user of changing temperature or humidity sensor data to set point.  Furthermore, the Examiner respectfully, contends, the claim language does not recite specifics on the method for polling data from the sensors or the appliance or how or what procedure is followed.  The communication of data via polling rates disclosed further reads upon polling as recited by the claim limitations within the broadest reasonable interpretation.

B.	“Taylor does not teach or even suggests changing the data collection rate of a sensor within an appliance” – applicants remarks Page 8 (lines 10-11).
In response to Applicant’s remarks for item B, the Examiner respectfully contends that the Taylor reference is used in combination with the other cited references to address, “wherein the first and second rates are different frequencies per unit time”, and that applicant’s arguments are directed to limitations disclosed in combination with other cited references, or applicant’s remarks are directed against the references individually, and not as a combination, and that one cannot show non-obviousness by attacking references individually, where the rejections are based on combinations of references used to address the rejection of appellant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).

C.	“neither Schultz nor Taylor, alone or in combination, teach or even suggest polling data from a sensor at two different rates "wherein the second rate is no less than ten times greater than the first rate.” And furthermore 	“neither Schultz nor Taylor, alone or in combination, teach or even suggest that "the second rate is no less than ten times greater than the first rate in order to limit transmission of repetitive sensor data ... and collect higher resolution sensor data.”-  applicants remarks Page 8 (lines 12- 17).
	In response to Applicant’s remarks for item C., the Examiner respectfully directs the applicant to the USC 103 rejection of Claim 1 presented in this office action which the examiner respectfully contends discloses applicant’s referenced claim limitation sections as currently amended, in combination with the other references cited by the Examiner.  For reference purposes, sections of the subject claim limitations referenced by applicant in its remarks are listed herein below:
and wherein the second rate is greater than the first rate in order to limit transmission of repetitive sensor data when the appliance is in the deactivated mode and collect higher resolution sensor data when the appliance is in the activated mode (Schultz - ¶0043 (lines 5-10) see – above initial polling rate manufacturer defined to utilize a minimal amount of energy and maintain a satisfactory level of HVAC controller and web server communication; Schultz - ¶0056 (lines 9-22) See above - when user is in proximity to .. the HVAC controller 18, the HVAC, Web Server, and/or device communication rate ..increased, .. lowers the message latency), 
which the examiner notes and respectfully contends discloses that the first polling rate is less that second rate, and results high latency therefore limits repetitive transmission of data inclusive of sensor data, and second polling rate enables lower latency, and effects collection of more data inclusive of sensor data more often at a higher resolution whereby the HVAC controller is more responsive.
wherein the second rate is no less than ten times greater than the first rate (Bowes – See Col 2 (lines 3-20) & FIG. 3 A:  Discloses Back end system or a data source being polled at a first polling frequency relatively low  - once an hour or day by a Front end system, and upon a change in status, the data source being polled at a second frequency – once every minute)
which the examiner notes and respectfully contends discloses a data source polled at a second frequency that is at least 60 times greater than the first polling rate.
The Examiner respectfully contends regarding Claim 1 (including Claims 6, 10, 15 which are noted as amended by applicant with similar features), that the combination of these above limitation as well as the limitations of claim 1 as a whole, are disclosed in the combination rejection of Claim 1. The rejection has been revised and set forth below according to the amended claims (see Office Action).

D.	“One of ordinary skill in the art would not be motivated to change a sensor poll rate in view of Schultz and Taylor, alone or in combination, much less in order to limit repetitive sensor data or collect higher resolution sensor data” – applicants remarks Page 8 (lines 20-22).
In response to Applicant’s remarks for item D., the examiner respectfully contends that applicant’s remarks are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.  However, while not applicable to the current rejection as the examiner contends herein, in the interest of advancing prosecution, the Examiner respectfully contends and notes  that the references cited are from related art addressing utilization of varying polling rates in in communication, as disclosed in the presented rejection of Claim 1 (see office action).  Regarding applicant’s remarks that, “One of ordinary skill in the art would not be motivated to change a sensor poll rate in view of” references cited in the rejection, the examiner notes and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

E.	“Applicant also respectfully submits that, for at least the reasons indicated above relating to
the independent claims, the pending dependent claims patentably define over the references cited.”- applicants remarks Page 8 (lines 23-24).
	In response to Applicant’s remarks for item E., Examiner notes applicant’s remarks have been acknowledged and have been considered, but however applicant’s remarks/arguments are not persuasive at least via dependency to the independent claims (See Remarks herein above pertaining to independent claims). Furthermore, please see office action for individual rejections addressing these dependent Claims.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 6, 10, 15 recite(s) the broad recitation "and the second rate is greater than the first", and the claim(s) also recite(s) “and wherein the second rate is no less than ten times greater than the first rate" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

8.            Claims 1-2, 5-6, 9-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US-20150148964-A1) referenced hereafter as “Schultz”, in view of Taylor et. al (US-20070288629-A2) referenced hereafter as “Taylor”, further in view of Nolan et. al (US-20170187642 A1), referenced hereafter as Nolan, and further in view of Bowes (US-10425297-B1) referenced hereafter as “Bowes”.

Regarding Claim 1 (Currently Amended) Schultz teaches: A method for data rate switching in an appliance that is connected to a network (Schultz – Fig. 2& Fig. 3¶0044 (lines 1-20): upon receiving a signal from the sensor 92,..processor 64 may be programmed to increase the polling rate between the HVAC controller 18 and the web server 66; The processor 64 may be programmed to return to the initial, lower polling rate upon receiving an indication from the sensor 92:  Note: HVAC Controller with built in sensor connected to network and configured to switch polling rates ), 
comprising: polling data from the appliance at a first rate when the appliance is in a deactivated mode (Schultz – Fig. 2 & ¶0030 (lines 1-20) HVAC controller 18 programmed to response to the web server 66 when it is polled by the web server 66 over a network ..; ¶0056 (lines 9-22 ) server 66 .. configured to transmit a data packet to the HVAC controller 18 indicating when the user is no longer in proximity ..to the HVAC controller 18, causing message latency to be increased, where the HVAC controller 18 and/or the web server 66 may control the polling rate between the HVAC controller 18 and the web server 66, responsive to the user's proximity to the HVAC controller 18; ¶0044 (lines 12- 27) HVAC controller returns to the initial, lower polling rate upon receiving an indication .. that user no longer in proximity ..to the HVAC controller 18 latency is higher; ¶0043 (lines 5-10) initial polling rate manufacturer defined utilizing a minimal amount of energy and maintain a satisfactory level of HVAC, Web Server, and/or device communication (Note: low energy consumption mode with satisfactory communication – or deactivated mode) NOTE: Web Server polls HVAC controller which also has built in sensors at a lower initial polling rate or first rate (lows energy consumption – deactivated mode) when user is not in proximity); 
polling data from a sensor of the appliance at a rate (Schultz - ¶0034 (lines 1-5) HVAC controller 18 ..includes one or more sensors .., a temperature sensor, a humidity sensor, an occupancy sensor, a proximity sensor, .. an internal temperature sensor (Note: HVAC controller has sensor functionality or is a sensor); Schultz - ¶0030 (lines 1-20) HVAC controller polled by the web server; ¶0047 (lines 6-14, 15-32) virtual user interface 108..an app on a user's remote device for remotely interacting with the HVAC controller 18 to change temperature set points, humidity set points, etc,,.. changes to associated control algorithm, which the web server transmits over network ..to the HVAC controller 18 for execution, and furthermore the user observes the effect of their input via the user interface 108, whereby when user is near the HVAC controller 18, user ..experiences a lower message latency; NOTE: when user utilizes virtual remote HVAC controller interface 108 via webserver, webserver polls HVAC controller at higher rate when user is in proximity, and at a lower rate when user is remote, whereby when user sets control temperature or humidity set points remotely, the user can observe the effect of the control temperature/humidity changes at the respective latency, and so respective HVAC controller sensors are also polled to enable effecting observation by user of changing temperature or humidity sensor data to set point);
transmitting the data polled at the first rate from the appliance via the network (Schultz ¶0030 (lines 1-20) HVAC controller 18 programmed to response to the web server 66 when it is polled by the web server 66 over a network ..; ¶0056 (lines 9-22 ) server 66 .. configured to transmit a data packet to the HVAC controller 18 indicating when the user is no longer in proximity to or is no longer expected to be in proximity to the HVAC controller 18, causing the message latency to be increased; NOTE: HVAC controller with integrated sensors transmit data over network in response to polling from webserver at increased latency or lower initial polling rate or first rate); 
polling data at a second rate when the appliance is in an activated mode (Schultz - ¶0030 (lines 1-20) HVAC controller 18 programmed to response to the web server 66 when it is polled by the web server 66 over a network ..; ¶0056 (lines 9-22) Regardless of which device controls the polling rate, upon receiving a determination that the user is in proximity to .. the HVAC controller 18, the HVAC, Web Server, and/or device communication rate ..increased, which lowers the message latency for HVAC, Web Server, and/or device communication, and user experiences controller as more responsive when accessed through remote device/server; NOTE: polling rate increased with latencies reduced for a more responsive controller communication experience or activated mode); 
and transmitting the data polled at the second rate from the appliance via the network(Schultz ¶0030 (lines 1-20) HVAC controller 18 programmed to response to the web server 66 when it is polled by the web server 66 over a network ..; ¶0056 (lines 9-22) Regardless of which device controls the polling rate, upon receiving a determination that the user is in proximity to the HVAC controller 18, the HVAC, Web Server, and/or device communication rate ..increased, ..; NOTE: HVAC controller with integrated sensors in response to web server polling transmits data over network at increased communication rate or higher polling rate or Second rate),
the first rate is greater than zero (Schultz - ¶0044 (lines 12- 27) processor 64 or HVAC controller returns to the initial, lower polling rate upon receiving an indication .. that user no longer in proximity or expected to be in proximity to the HVAC controller 18 latency is higher; ¶0043 (lines 5-10) initial polling rate manufacturer defined to utilize a minimal amount of energy and maintain a satisfactory level of HVAC controller and web server communication; NOTE: Polling rate set at initial polling rate manufacturer defined to utilize a minimal amount of energy and maintain a satisfactory level of communication - non zero as satisfactory communication enabled), 
and the second rate is greater than the first rate (Schultz - ¶0056 (lines 9-22) Regardless of which device controls the polling rate, upon receiving a determination that the user is in proximity to .. the HVAC controller 18, the HVAC, Web Server, and/or device communication rate ..increased, which lowers the message latency for HVAC, Web Server, and/or device communication; NOTE Second rate is increased or higher than the initial or first rate),
and wherein the second rate is greater than the first rate in order to limit transmission of repetitive sensor data when the appliance is in the deactivated mode and collect higher resolution sensor data when the appliance is in the activated mode (Schultz - ¶0043 (lines 5-10) see – above initial polling rate manufacturer defined to utilize a minimal amount of energy and maintain a satisfactory level of HVAC controller and web server communication; Schultz - ¶0056 (lines 9-22) See above - when user is in proximity to .. the HVAC controller 18, the HVAC, Web Server, and/or device communication rate ..increased, .. lowers the message latency; NOTE: first polling rate which is less than second rate, results high latency therefore limits repetitive transmission of data inclusive of sensor data, and second polling rate enables lower latency, therefore collection of more data inclusive of sensor data more often at a higher resolution - HVAC controller is more responsive),
While Schultz discloses that the initial factory set polling rate increases message latency, and when in proximity to the HVAC controller the polling rate is increased for a lower message latency (Schultz ¶0044 (lines 12- 27) & ¶0056 (lines 9-22)), which indicates that the different initial and increased polling rates which impact message latency (note: in time), are polling rates (note: rate indicates periodicity) with respect to time, 
Schultz does not appear to explicitly disclose or strongly suggest: wherein the first and second rates are different frequencies per unit time, 
Taylor discloses: wherein the first and second rates are different frequencies per unit time (Taylor – ¶0022 (lines 1-12 ): discloses a device 120 automatically and autonomously initiates a polling call at the end of a polling period during normal operating conditions wherein the normal polling period may be set without limitation in time – hours days etc (NOTE: period set per unit time); FIG. 2 & ¶0028 (lines 1-7) Discloses polling method wherein at step 200 where an device such as 120 (FIG. 1) starts a Normal periodic polling period gathering device operating parameters.. information etc to be transmitted (NOTE: Transmission – first rate is greater than zero) .. to managing enterprise system 110 over network 140 (FIG. 1); FIG. 2 & ¶0031  (line 1-7) when fault condition is detected at Step 220, steps 250-280 initiated; at step 250 the device then begins to poll the enterprise system at an increased rate (Note: Second rate) relative to the normal periodic polling rate; NOTE: first rate associated to a period in time and Second rate more frequent than first rate and period), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schultz with teachings of Taylor, since it enables automatically adaptive polling rate adjustments from a normal operating state to an increased rate for a device detected and signaled fault condition, minimizing the bandwidth (Taylor - ¶0017).
While Schultz in view of Taylor discloses: A method for data rate switching in an appliance that is connected to a network, comprising: polling data from a sensor of the appliance at a first rate when the appliance is in a deactivated mode; transmitting the data polled at the first rate from the appliance via the network; polling data from the sensor at a second rate when the appliance is in an activated mode; and transmitting the data polled at the second rate from the appliance via the network, wherein the first and second rates are different frequencies per unit time, the first rate is greater than zero, and the second rate is greater than the first rate, and wherein the second rate is greater than the first rate in order to limit transmission of repetitive sensor data when the appliance is in the deactivated mode and collect higher resolution sensor data when the appliance is in the activated mode,
and while furthermore as noted herein above Schultz discloses: polling data from a sensor of the appliance at a rate,
assuming arguendo that Schultz in view of Taylor does not appear to explicitly disclose or strongly suggest: polling data from a sensor of the appliance at a rate
Nolan discloses: polling data from a sensor of the appliance at a rate (Nolan – FIG. 1 & ¶0021 (lines 1-21)  IoT devices including home automation devices, such as thermostats .. etc., accessible through remote computers, servers, and other systems, including IOT gateways, to control systems or access data; FIG.2 & ¶0034 -¶0039 (lines 2-6)  IOT device coupled to sensors .. temperature sensors,.... pressure sensors etc; ¶0044 (lines 7-9) data transfer controller ..a system controller to adjust the rate at which data is collected from the sensors; Fig. 3 & ¶0048 (lines 1-2), ¶0049 (lines 1-5)  IOT gateway collects and sends messages from IoT devices and makes control decisions polling decisions; ¶0069 system in response to congestion messages allows IOT gateway and IOT devices to poll sensors less frequently to reduce the rate at which new data is being generated; FIG. 7  & ¶0091 [0091] upon receipt of congestion alert.. IoT gateways adjust the rates at which they are polling sensors, e.g., generating new data, and the rates at which they are sending data to the cloud, whereby an IoT gateway can send a message to any IoT devices instructing the IoT devices to adjust sending rates or data collection rates; NOTE: Home automation IOT devices/sensors are polled by connected IOT gateway over network to dynamically adjust polling interval to control sensor data generation in response to network congestion) 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schultz in view of Taylor with teachings of Nolan, since it enables a system to respond to congestion messages to dynamically adjust polling of sensors less frequently to reduce the rate at which new data is being generated (Nolan - ¶0069, 0091).
While Schultz in view of Taylor and Nolan teaches: A method for data rate switching in an appliance that is connected to a network, comprising: polling data from a sensor of the appliance at a first rate when the appliance is in a deactivated mode; transmitting the data polled at the first rate from the appliance via the network; polling data from the sensor at a second rate when the appliance is in an activated mode; and transmitting the data polled at the second rate from the appliance via the network, wherein the first and second rates are different frequencies per unit time, the first rate is greater than zero, and the second rate is greater than the first rate, and wherein the second rate is greater than the first rate in order to limit transmission of repetitive sensor data when the appliance is in the deactivated mode and collect higher resolution sensor data when the appliance is in the activated mode,
and Schultz as noted herein above discloses: and the second rate is greater than the first rate, and furthermore MPEP 2144.05 notes that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003),” 
Schultz in view of Taylor and Nolan does not appear to explicitly disclose: wherein the second rate is no less than ten times greater than the first rate;
	Bowes discloses: wherein the second rate is no less than ten times greater than the first rate (Bowes – See Col 2 (lines 3-20) & FIG. 3 A:  Discloses Back end system or a data source being polled at a first polling frequency relatively low  - once an hour or day by a Front end system, and upon a change in status, the data source being polled at a second frequency – once every minute – NOTE: data source polled at a second frequency that is at least 60 times greater than the first polling rate)
	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schultz in view of Taylor and Nolan with teachings of Bowes, since it enables a system to minimize computational processing load associated with polling by intelligently selecting the polling frequency, when low or no demand for the data exists, and maximize responsiveness when actual demand for the data exists (Bowes Col 1 (lines 58-66)).  
Furthermore, its noted that limitations in the claim recite “wherein” clauses such as  “wherein the second rate is no less than ten times greater than the first rate”, which is not given patentable weight because it is optional for the positively processing steps and it is not positively recited [See MPEP 2111.04].

Regarding Claim 2 (Original), Schultz in view of Taylor, Nolan and Bowes teaches: The method of claim 1,
furthermore Schultz discloses:  wherein the sensor is a turbidity sensor, a temperature sensor or a rotational speed sensor (Schultz - ¶0034: HVAC controller 18 includes and communicates with one or more sensors.. a temperature sensor, a humidity sensor, an occupancy sensor, a proximity sensor).

Regarding Claim 5 (Original), Schultz in view of Taylor, Nolan and Bowes teaches:  The method of claim 1, 
furthermore Schultz discloses:  wherein the appliance is a dishwasher appliance, an oven appliance, a washing machine appliance, a dryer appliance, a water heater appliance or an air conditioning appliance  (Schultz – FIG. 1, FIG.2, & FIG. 3 – Discloses HVAC system consisting of Air conditioning appliances and HVAC controller ).  

Regarding claims 6, see rejection to claim 1 which recites similar and parallel features and the rationale for the rejection of claim 1 applies similarly to claim 6.

Regarding claims 9, 13 and 19, see similar rejection to claim 5 which recites similar and parallel features and the rationale for the rejection of claim 5 applies similarly to dependent claims 9, 13, 19 which depend on Claim 6, 10, 15 respectively.

Regarding claims 10, see similar rejection to claim 1 (Note: Claim 1 addresses polling in association with sensors and controllers and active and deactivated modes, and which recites similar and parallel features to  claim 10, and the rationale for the rejection of claim 1 applies similarly to claim 10. Furthermore Schultz (¶0040 - ¶0041) discloses HVAC controller operates according to algorithm providing operation mode changes such as a first operating mode with a first temperature set point corresponding to an occupied mode, a second operating mode with a second temperature set point corresponding to an unoccupied mode, a third operating mode with a third temperature set point corresponding to a holiday or vacation mode wherein the building or structure is unoccupied for an extended period of time whereby the third operating mode may correspond to a sleep mode wherein the building occupants are either asleep or inactive for a period of time; ¶0047 ¶0047 (lines 6-14, 15-32) discloses user can in addition to control set point changes can enter operating mode changes; NOTE: discloses various operating modes in addition to deactivated and activated modes of claim 1, where each of the operating modes and mode changes represent an operating status value which the user can set)

Regarding Claim 14 (Original) Schultz in view of Taylor, Nolan and Bowes teaches:  The method of claim 10,
furthermore Schultz discloses:  further comprising receiving the value of the status of the appliance from a remote server via the network (Schultz - ¶0047 - Changes made using an app on the user's remote device 62 may first be transmitted to an external web server 66 whereby user inputs include any changes to the existing control algorithm including operating mode changes, whereby the the external web server 66 updates the control algorithm, as applicable, and transmit at least a portion of the updated control algorithm over the second network 58 to the HVAC controller 18: NOTE: operation mode settings received by Controller via network from Server).

Regarding claim 15, see similar rejection to claim 1 (Note: Claim 1 addresses polling in association with sensors and controllers and active and deactivated modes, and which recites similar and parallel features to  claim 15, and the rationale for the rejection of claim 1 applies similarly to claim 10. Furthermore Schultz (¶0040 - ¶0041) discloses HVAC controller operates according to algorithm providing operation mode changes such as a first operating mode with a first temperature set point corresponding to an occupied mode, a second operating mode with a second temperature set point corresponding to an unoccupied mode, a third operating mode with a third temperature set point corresponding to a holiday or vacation mode wherein the building or structure is unoccupied for an extended period of time whereby the third operating mode may correspond to a sleep mode wherein the building occupants are either asleep or inactive for a period of time; ¶0047 ¶0047 (lines 6-14, 15-32) discloses user can in addition to control set point changes can enter operating mode changes; NOTE: discloses various operating modes in addition to deactivated and activated modes of claim 1, where each of the operating modes and mode changes represent an operating status value which the user can set)

Regarding claim 16, see similar rejection to claim 2 which recites similar and parallel features and the rationale for the rejection of claim 2 applies similarly to claim 16 which depends on Claim 15.

Regarding claim 20, see similar rejection to claim 14 which recites similar and parallel features and the rationale for the rejection of claim 2 applies similarly to claim 20 which depends on Claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414